 4:20-cv-03118-RGK-PRSE Doc # 33 Filed: 12/11/20 Page 1 of 5 - Page ID # 124




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                   Plaintiff,                              4:20CV3118

      vs.
                                                MEMORANDUM AND ORDER
ABBY OSBORN, et al.,

                   Defendants.


       On November 16, 2020, the court entered an order (Filing 21) which granted
Plaintiff’s motion for leave to proceed in forma pauperis (“IFP”) and directed him
within 30 days to pay an initial partial filing fee of $0.85, based upon an average
monthly trust account balance of $4.25. Plaintiff has since filed a “Motion to
Waive In Forma Pauperis” (Filing 26) and a “Motion to Waive Filing Fees and
Costs for Copies” (Filing 27).

       In Filing 26, Plaintiff requests that the $350.00 filing fee be waived because
he is autistic and segregated from the general population at the county jail. Under
the Prison Litigation Reform Act (“PLRA”), an indigent inmate who files a lawsuit
in federal court must pay the $350.00 filing fee, first by making an initial partial
payment and then by sending the remainder of the fee to the court in installments.
The method for collecting the filing fee from a prisoner is specifically provided for
in 28 U.S.C. § 1915(b). Section 1915(b) is written in mandatory terms (“the
prisoner shall be required to pay”), leaving no discretion to the district court to
waive an in forma pauperis prisoner’s filing fee. It is also well-established in this
circuit that “the PLRA makes prisoners responsible for their filing fees the moment
the prisoner brings a civil action or files an appeal.” In re Tyler, 110 F.3d 528, 529-
30 (8th Cir. 1997) (refusing to consider petition for writ of mandamus filed by
prisoner who was not eligible for installment payments under 28 U.S.C. § 1915(b),
directing court clerk to dismiss petition with prejudice if filing fee was not paid in
 4:20-cv-03118-RGK-PRSE Doc # 33 Filed: 12/11/20 Page 2 of 5 - Page ID # 125




full within 15 days, and holding that prisoner would still be assessed full filing fee
even if petition was dismissed). “The purpose of the [PLRA] was to require all
prisoner-litigants to pay filing fees in full, with the only issue being whether the
inmate pays the entire filing fee at the initiation of the proceeding or in
installments over a period of time.” Ashley v. Dilworth, 147 F.3d 715, 716 (8th Cir.
1998). Plaintiff’s request for a waiver of the filing fee therefore will be denied.

       In Filing 27, Plaintiff requests that the court “waive the filing fees and costs
for copies in this matter” because he “do[es] not have the financial resources to
cover any costs whatsoever.” Plaintiff states that the balance in his inmate account
as of November 19, 2020, was $0.21.

       Although the court cannot waive the $350.00 filing fee, the PLRA provides
that “[i]n no event shall a prisoner be prohibited from bringing a civil action or
appealing a civil or criminal judgment for the reason that the prisoner has no assets
and no means by which to pay the initial partial filing fee.” 28 U.S.C. § 1915(b)(4).
Therefore, this matter will be permitted to proceed to initial review without full
payment of the initial partial filing fee of $0.85. However, the court will direct
Plaintiff’s institution to withdraw from his inmate account any portion of the initial
partial filing fee available and transmit it to the clerk of the district court.1 See
Hatchet v. Nettles, 201 F.3d 651, 653 (5th Cir. 2000). “Even if the account balance
is under ten dollars, the custodial institution must still forward payments to the
district court to pay the initial partial filing fee as the ten-dollar rule of §
1915(b)(2) is applicable only after the initial partial filing fee is paid.” Id. Once

       1
          By filing his Complaint in this court, Plaintiff has consented to the assessment of
fees and withdrawal of funds from his account by prison officials to pay those fees. See
McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), disapproved of on other
grounds by Newlin v. Helman, 123 F.3d 429 (7th Cir. 1997) (“As the Prison Litigation
Act makes prisoners responsible for their filing fees the moment the civil action or appeal
is filed, see In re Tyler, 110 F.3d at 529–30, we conclude that by filing the complaint or
notice of appeal, the prisoner waives any objection to the fee assessment by the district
court. Furthermore, the prisoner waives any objection to the withdrawal of funds from the
trust account by prison officials to pay the prisoner's court fees and costs. A prisoner has
a duty to cooperate during the litigation.”).
                                             2
 4:20-cv-03118-RGK-PRSE Doc # 33 Filed: 12/11/20 Page 3 of 5 - Page ID # 126




any available portion of the initial partial filing fee is paid, this matter shall
proceed as if the entire initial partial filing fee had been paid. See id. Thereafter,
Plaintiff’s institution shall continue to withdraw from Plaintiff’s account all funds
deposited into the account as they become available and transmit the funds to the
clerk of the district court until the entire $0.85 initial partial filing fee is paid. See
id.

       After payment in full of the initial partial filing fee, Plaintiff’s institution
must collect the remaining installments of the filing fee and forward the payments
to the court as provided in 28 U.S.C. § 1915(b)(2) (i.e. monthly payments of 20
percent of the preceding month’s income credited to Plaintiff’s inmate account
each time the amount in that account exceeds $10.00).

       Finally, the statutory right to proceed in forma pauperis does not include the
right to receive copies of documents without payment. See 28 U.S.C. § 1915; see
also Haymes v. Smith, 73 F.R.D. 572, 574 (W.D.N.Y. 1976) (“The generally
recognized rule is that a court may not authorize the commitment of federal funds
to underwrite the necessary expenditures of an indigent civil litigant’s action.”
(citing Tyler v. Lark, 472 F.2d 1077, 1078 (8th Cir. 1973)). If Plaintiff requires
copies of court documents, he should contact the clerk’s office to determine the
proper method of requesting and paying for copies.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s “Motion to Waive In Forma Pauperis” (Filing 26) is denied.

       2.    Plaintiff’s “Motion to Waive Filing Fees and Costs for Copies” (Filing
27) is granted in part and denied in part, as follows:

             a.     This matter will proceed to initial review without full payment
                    of the initial partial filing fee.


                                            3
 4:20-cv-03118-RGK-PRSE Doc # 33 Filed: 12/11/20 Page 4 of 5 - Page ID # 127




             b.     However, Plaintiff shall still be required to pay the initial partial
                    filing fee as funds exist. Effective immediately, Plaintiff’s
                    institution shall withdraw from his inmate account any portion
                    of the initial partial filing fee available and transmit it to the
                    clerk of the district court within 30 days of the date of this
                    order. Plaintiff’s institution shall continue to withdraw from
                    Plaintiff’s account all funds deposited into the account as they
                    become available and transmit the funds to the clerk of the
                    district court until the entire $0.85 initial partial filing fee is
                    paid.

             c.     After payment of the initial partial filing fee of $0.85,
                    Plaintiff’s institution shall collect monthly payments from
                    Plaintiff’s account in the manner set forth in 28 U.S.C. §
                    1915(b)(2) and forward those payments to the clerk of the
                    court.

             d.     In all other respects, Plaintiff’s motion (Filing 27) is denied.

      3.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

       4.     The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: January 12, 2021: initial partial filing fee, or
any portion thereof, due.

        5.    Plaintiff is advised that, following payment of any portion of his
initial partial filing fee, the next step in Plaintiff’s case will be for the court to
conduct an initial review of Plaintiff’s claims to determine whether summary
dismissal is appropriate under 28 U.S.C. §§ 1915(e)(2) and 1915A. The court will
conduct this initial review in its normal course of business.


                                           4
4:20-cv-03118-RGK-PRSE Doc # 33 Filed: 12/11/20 Page 5 of 5 - Page ID # 128




    Dated this 11th day of December, 2020.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     5
